Name: 95/314/EC: Commission Decision of 26 July 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  tariff policy;  economic geography
 Date Published: 1995-08-08

 Avis juridique important|31995D031495/314/EC: Commission Decision of 26 July 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 187 , 08/08/1995 P. 0024 - 0025COMMISSION DECISION of 26 July 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (95/314/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) (1), as last amended by Regulation (EC) No 2484/94 (2), and in particular Article 27 thereof,Having regard to Commission Regulation (EC) No 1636/95 of 5 July 1995 temporarily adapting the special import arrangements in the beef sector provided for in Council Regulation (EEC) No 715/90 with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (3),Whereas Article 1 of Regulation (EC) No 1636/95 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries;Whereas the applications for import licences submitted in July 1995, expressed in terms of boned meat, in accordance with Regulation (EC) No 1636/95, do not exceed, in respect of products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested;Whereas the quantities, in respect of which licences may be applied for from 1 August 1995, should be fixed within the scope of the total quantity of 52 100 tonnes;Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (4), as last amended by the Act of Accession of Austria, Finland and Sweden,HAS ADOPTED THIS DECISION:Article 1 The following Member States shall issue in July 1995 import licences concerning beef and veal products, expressed in terms of boned meat, originating from certain African, Caribbean and Pacific States, in respect of the quantities and the countries of origin stated:Germany:- 20,000 tonnes originating in Botswana,- 115,000 tonnes originating in Madagascar,- 500,000 tonnes originating in Namibia;France:- 107,500 tonnes originating in Botswana,- 84,010 tonnes originating in Madagascar,- 28,000 tonnes originating in Swaziland,- 167,000 tonnes originating in Zimbabwe,- 73,200 tonnes originating in Namibia;Greece:- 105,985 tonnes originating in Madagascar;Italy:- 30,700 tonnes originating in Madagascar;Netherlands:- 102,000 tonnes originating in Botswana;United Kingdom:- 795,000 tonnes originating in Botswana,- 40,000 tonnes originating in Swaziland,- 800,000 tonnes originating in Zimbabwe,- 650,000 tonnes originating in Namibia.Article 2 Applications for licences may be submitted, in accordance with Article 3 (3) of Regulation (EC) No 1635/95, during the first 10 days of August 1995 in respect of the following quantities of boned beef and veal:- Botswana: 11 788,436 tonnes,- Kenya: 142,000 tonnes,- Madagascar: 4 673,921 tonnes,- Swaziland: 3 156,000 tonnes,- Zimbabwe: 1 396,000 tonnes,- Namibia: 6 574,800 tonnes.Article 3 This Decision is addressed to the Member States.Done at Brussels, 26 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 30. 3. 1990, p. 85.(2) OJ No L 265, 15. 10. 1994, p. 3.(3) OJ No L 155, 6. 7. 1995, p. 25.(4) OJ No L 302, 31. 12. 1972, p. 28.